Case 1:16-cv-04756-NGG-VMS Document 364 Filed 01/19/21 Page 1 of 2 PageID #: 12931




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK


    MARTÍN JONATHAN BATALLA
    VIDAL, et al.,

                       Plaintiffs,

              v.                                       No. 16-cv-4756 (NGG) (VMS)

    PETER T. GAYNOR, et al.,

                       Defendants. 1



    STATE OF NEW YORK, et al.,

                       Plaintiffs,

              v.                                       No. 17-cv-5228 (NGG) (VMS)

    DONALD TRUMP, et al.,

                       Defendants.


                                               NOTICE

          Further to Defendants’ January 14, 2021 Notice, Batalla Vidal ECF No. 363, Defendants

   respectfully notify the Court and the Plaintiffs that, after Defendants’ previous notice was filed,

   the Department of Homeland Security submitted certain Federal Vacancies Reform Act forms to

   the United States Senate. Those forms are attached to this filing as Exhibit 1.




          1
            In both of the above-captioned matters, Acting Secretary of Homeland Security Peter T.
   Gaynor is automatically substituted as a Defendant for former Acting Secretary of Homeland
   Security Chad F. Wolf, pursuant to Federal Rule of Civil Procedure 25(d).
Case 1:16-cv-04756-NGG-VMS Document 364 Filed 01/19/21 Page 2 of 2 PageID #: 12932




          Dated: January 19, 2021           Respectfully submitted,

                                            JOHN V. COGHLAN
                                            Deputy Assistant Attorney General

                                            SETH D. DUCHARME
                                            Acting United States Attorney

                                            BRAD P. ROSENBERG
                                            Assistant Branch Director

                                             /s/ Stephen M. Pezzi
                                            GALEN N. THORP
                                              Senior Trial Counsel
                                            STEPHEN M. PEZZI
                                            RACHAEL L. WESTMORELAND
                                              Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street NW
                                            Washington, DC 20005
                                            Phone: (202) 305-8576
                                            Fax: (202) 616-8470
                                            Email: stephen.pezzi@usdoj.gov

                                            JOSEPH A. MARUTOLLO
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            Eastern District of New York
                                            271-A Cadman Plaza East, 7th Floor
                                            Brooklyn, NY 11201
                                            Phone: (718) 254-6288
                                            Fax: (718) 254-7489
                                            Email: joseph.marutollo@usdoj.gov

                                            Attorneys for Defendants




                                        2
